Hyman Barshay, J.
The petitioner Ida White heretofore made an application for an order remitting, discharging and canceling her undertaking for the appearance of one Cyrus Hannah, a defendant in a criminal action. On consent of the District Attorney, the motion was granted by order dated January 15,1964 (see N. Y. L. J., Jan. 17, 1964, p. 16, col. 2).
The District Attorney moves to vacate and set aside the aforesaid order dated January 15,1964, and for a further order denying the application heretofore made by the petitioner on the ground that he overlooked the fact that the motion was made more than a year since the bail forfeiture had been ordered, and thus this court was without power to grant such motion (Code Crim. Pro., § 598).
The bail forfeiture was ordered on February 2, 1962 upon defendant’s failure to appear in the Felony Court of the former Magistrates’ Court of the City of New York. The motion was made on the 10th day of January, 1964.
An application to vacate a bail forfeiture is governed by a one-year Statute of Limitations (Code Grim. Pro., § 598). The time to make such an application may not be enlarged even on consent of the District Attorney (People v. Dellamura, 28 N. Y S. 2d 584).
*995The motion to vacate the order dated January 15, 1964 is granted and the application by petitioner, Ida White, for an order remitting, discharging and canceling her undertaking is denied.